Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 2-3, 5-30 and 33-36 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record is represented by Wang (US 2014/0023742), Elder et al (US 2002/0081350), Matsuzaki (JP2012-035533 with English translation of record), Wohlrab et al (US 2004/0091570) and Glaesener et al (US 2009/0011072). For independent claims 5 and 33, Wang discloses a rotational plate for mounting molds. However, Wang fails to disclose the translatable movement of the plate, a spindle and an advancement spring. Elder disclose an advancement spring with a rotational and translatable plate but fails to disclose a spindle. Matsuzaki fails to disclose the spindle for driving a rotatable plate having a translatable movement. Both Wohlrab et al and Glaesener fail to disclose the spindle and the advancement spring as well. For independent claim 15, the references of Wang, Elder and Matsuzaki don’t disclose the mold break spring. Both Wohlrab et al and Glaesener fail to disclose the mold break spring as well. So independent claims 5, 15 and 33 are allowable and their depended claims (i.e. claims 2-3, 6-30 depend on claim 5; claims 16-30 depend on claim 15; claims 34-36 depend on claim 33) will be allowable as well. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shibin Liang whose telephone number is (571)272-8811.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on (571)270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIBIN LIANG/Examiner, Art Unit 1741  

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742